—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated July 19, 1999, as granted that branch of the defendants’ motion which was for summary judgment dismissing the negligence cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff was allegedly injured when she slipped and fell on a ceramic floor she was cleaning while in the defendants’ employ. The defendants established, prima facie, their entitlement to judgment as a matter of law dismissing the negligence cause of action asserted in the complaint. In opposition, the plaintiff failed to proffer evidence demonstrating a triable issue of fact. Therefore, summary judgment was properly granted dismissing that cause of action (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Zuckerman v City of New York, 49 NY2d 557, 562). Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.